Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s container which includes foaming cleansing compositions utilized for topical applications on the skin, is not suggested by the prior art because it does not present a prima facie case of obviousness. First, the prior art equates to improper hindsight because of the lack of overlap of viscosity and 0ptimization of ratio ranges. Second, the amendments now require two compositions with different colors and claim 21 limits the compositions to having and maintaining color and appearance for at least 4 weeks. The showing in applicant’s specification further shows criticality in Table 3 and Table 4 with differences, with respect to the viscosity and appearances. Accordingly, in light of the picking and choosing of the claimed ingredients and limitations of the instant invention by the prior art of record and by the showing of differences in Table 3 and Table 4, the examiner contends that the prior art does not suggest a prima facie case of obviousness and that the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Pettigrew-Brown can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761